OPINION — AG —  MONEY DEPOSITED INTO THE GENERAL FUND BY THE STATE BOARDS, AGENCIES AND COMMISSIONS MUST BE SUBJECTED TO THE APPROPRIATIONS PROCESS PURSUANT TO ARTICLE V, SECTION 55 OF THE OKLAHOMA CONSTITUTION. MONEY COLLECTED OR RECEIVED BY THE STATE BOARDS, AGENCIES AND COMMISSIONS AS RELATES TO UNRESTRICTED FEDERAL FUNDS MUST BE DEPOSITED IN THE GENERAL FUND AND APPROPRIATED PURSUANT TO ARTICLE V, SECTION 55 OKLAHOMA CONSTITUTION. CITE: 62 O.S. 1971 41.8 [62-41.8], 62 O.S. 1971 74 [62-74] (STEPHEN F. SHANBOUR)